NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUN 5 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


 NORTHBAY WELLNESS GROUP, INC.,                  No. 13-17381
 a corporation,
                                                 D.C. No. 3:11-cv-06255-JSW
              Appellant,

    v.                                           MEMORANDUM *

 MICHAEL KENNETH BEYRIES,

              Appellee.

                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeffrey S. White, District Judge, Presiding

                       Argued and Submitted January 14, 2015
                             San Francisco California

Before: M. SMITH, NGUYEN, and FRIEDLAND, Circuit Judges.

         Northbay Wellness Group brought an adversary proceeding against Michael

Beyries in the United States Bankruptcy Court for the Northern District of

California. After the bankruptcy court dismissed the adversary proceeding,

Northbay appealed to the United States District Court for the Northern District of


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
California. The district court affirmed the dismissal, and Northbay appeals the

district court’s decision. We review the district court’s decision in an appeal from

the bankruptcy court de novo. Mano-Y & M, Ltd. v. Field (In re The Mortgage

Store, Inc.), 773 F.3d 990, 994 (9th Cir. 2014). In doing so, we apply the same

standard of review to the bankruptcy court’s decision as did the district court. Id.

We review findings of fact for clear error and conclusions of law de novo. Id.

We review the bankruptcy court’s evidentiary rulings for abuse of discretion.

Johnson v. Neilson (In re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008).

      The bankruptcy court did not abuse its discretion by excluding evidence

through which Northbay intended to show that Beyries had “a pattern of ongoing

practice of fraud upon the courts and attorney misconduct.” Such evidence of

Beyries’s general dishonesty was not clearly relevant to Northbay’s allegations of

Beyries’s specific wrongdoing against Northbay, and it was excludable as

improper character evidence. See Fed. R. Evid. 401, 404(a)(1).

      To the extent Northbay argues that the bankruptcy court erred by failing to

grant a warrant request for a witness who failed to appear, refusing to dismiss

Beyries’s bankruptcy petition, and contradicting the Rooker-Feldman doctrine, we

deem those arguments waived because Northbay mentions them only in passing

                                          2
and has not supported them with citations to the record or to case authority. See

United States v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010).

      Because we reverse the bankruptcy court’s application of the doctrine of

unclean hands for the separate reasons in our concurrently filed opinion, we need

not reach Northbay’s argument that the bankruptcy court erred in declining to

apply issue preclusion to Beyries’s unclean hands defense.

      The judgment of the bankruptcy court is REVERSED IN PART as to its

application of the doctrine of unclean hands, and AFFIRMED IN PART on all

other issues. Each party will bear its own costs on appeal.




                                         3